IN THE SUPREME COURT OF THE STATE OF DELAWARE

 TRAMANE D. WRIGHT,                       §
                                          §
       Defendant Below,                   §   No. 175, 2022
       Appellant,                         §
                                          §   Court Below: Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID Nos. K2010000461
                                          §               K2007014332
       Appellee.                          §

                          Submitted: August 12, 2022
                          Decided:   August 30, 2022

                                   ORDER

      The appellant filed a notice of appeal from a violation of probation sentence

imposed by the Superior Court on May 4, 2022. The Court issued a briefing schedule

on May 25, 2022; the appellant’s opening brief was due July 12, 2022. On July 18,

2022, Court staff sent a brief delinquency letter to the appellant. On July 28, 2022,

the Chief Deputy Clerk issued a notice, sent by certified mail, directing the appellant

to show cause why this appeal should not be dismissed for his failure to file an

opening brief. On August 3, 2022, the Court received the certified mail receipt

indicating that the notice to show cause had been delivered on August 1, 2022. A

timely response to the notice to show cause was due on or before August 11, 2022.

The appellant having failed to respond to the notice to show cause within the

required ten-day period, dismissal of this action is deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                         Chief Justice




                                       2